                                     MINUTES



 CASE NUMBER:           CIVIL NO. 19-00386 ACK-RT
 CASE NAME:             N.K. Collins, LLC v. William Grant & Sons, Inc. Et al


 ATTYS FOR PLA:         Mark S. Davis
                        Amelia L. Fenton
                        Michael K. Livingston
 ATTYS FOR DEFT:        Ian R. Wesley-Smith
                        William M. Harstad


      JUDGE:      Rom Trader                    REPORTER:         FTR - C5

      DATE:       12/5/2019                     TIME:             9:32:50 AM - 10:16:53


COURT ACTION: EP: On 12/5/19 at 9:30 a.m., the Court convened hearings on 1)
Defendants’ Motion to Stay Further Discovery Pending Resolution of Dispositive
Motions (ECF 25); and 2) LR37.1 Discovery Dispute on Letter Briefs (ECF 35 and 36).

Mark Davis, Mike Livingston and Amalia Fenton present for Plaintiffs.
William Harstad and Ian Wesley-Smith for Defendants.

   1. Defendants’ Motion to Stay Further Discovery Pending Resolution of Dispositive
      Motions (ECF 25)

      Arguments had. The motion is GRANTED. Court orders stay of all discovery
      pending resolution of the dispositive motions set for hearing before District Judge
      Alan C. Kay (EFC 19, 20 and 29). The stay shall automatically terminate upon
      entry of Judge Kay rulings. The Court adopts the arguments and authorities relied
      upon by Defendants. Mr. Smith to prepare and submit the order within 7 days.

   2. LR37.1 Discovery Dispute on Letter Briefs (ECF 35 and 36)

      Given the Court’s granting of Defendant’s Motion to Stay Further Discovery
      Pending Resolution of Dispositive Motions, this matter is MOOT. The Court
      directs, however, that the parties engage in good faith discussions regarding the
      location and scope of the depositions at issue.
Telephone Status Conference set for: 12/16/2019 at 9:30 AM.


Submitted by: Agalelei Elkington, Courtroom Manager
